Citation Nr: 1615374	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-47 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1963 to May 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2013, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The issue of entitlement to service connection for alcohol dependence as secondary to a service connected acquired psychiatric disability has been raised by the record.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  However, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

PTSD

The Veteran contends in a November 2006 Statement in Support of Claim for Service Connection for PTSD that he spent from August 1966 to August 1967 in a unit patrolling in riverboats, which included combat service.  He states that a fellow serviceperson, Earl Atkinson, was killed while sitting next to him in a riverboat.  In his May 2008 Notice of Disagreement, he states that he supported Army and Navy combat missions in the Mekong Delta and engaged in firefights.  In a December 2008 VA mental health evaluation, the Veteran stated "I've had guts splatted all over my shoes over there. . ."  In a January 2009 statement, the Veteran's wife describes the Veteran having nightmares from having to clean blood and body parts out of the riverboat.  

The Veteran refers to receiving the Vietnam Service Medal with one bronze star, the Vietnam Campaign Medal, and the National Defense Service Medal.  The Board notes that these medals do not serve to establish the presumption of combat service for the purpose of establishing a PTSD stressor.  The record does not contain any evidence of combat service.  Therefore, additional development is needed in order to verify the Veteran's reported stressors.

In an October 2009 Statement of the Case the RO explained that it was unable to confirm the Veteran's alleged stressors as the information pertaining to the Veteran's PTSD stressors was too general.  

The Board finds that the information given by the Veteran is specific enough to trigger the VA's duty to assist the Veteran in confirming his stressor.  On remand, the RO should make every attempt to confirm the details provided by the Veteran.  The RO should also inform the Veteran that providing additional details - specific places and shorter time frames - may significantly increase the speed at which a decision in his case can be reached.

The Veteran should be afforded an additional VA examination.  In a May 2012 VA examination, the examiner noted that the Veteran did not meet all the criteria for PTSD.  However, a December 2008 PTSD screening showed the Veteran to have PTSD and a January 2009 letter from the Staff Psychologist at the VA Medical Center where the Veteran was enrolled in PTSD clinic includes a diagnosis of PTSD.  A new examination is warranted to clarify this discrepancy.  Remand is additionally appropriate to determine whether the Veteran has any other psychiatric diagnoses, and if so, whether they are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Lung Disorder

The Veteran claims service connection for a lung disorder, based on asbestos exposure in service.  He contends in his May 2008 Notice of Disagreement that he was exposed to asbestos during his service on the USS Damato.  On remand the AOJ should perform further development to determine whether the evidence of record confirms in-service exposure to asbestos, following the procedures in the M21-1, Part IV.

The Veteran was given a VA examination in July 2007, in which the examiner determined that the Veteran's lung disorder was "more consistent with an obstructive pattern (likely related to smoking) rather than asbestosis."  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, the nature of the Veteran's lung disorder should be clarified.  

Additionally, theories of in-service causation aside from asbestos exposure - including direct causation from any other injury or illness - must be considered.  Based on his service in the Republic of Vietnam, the Veteran is presumptively exposed to herbicidal agents.  On remand, it should be considered whether the Veteran's lung disorder is based on exposure to herbicides, which can be established through direct medical evidence or through presumptive connection under 38 C.F.R. § 3.309(e).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request any additional details which may serve to allow VA to verify his claimed in-service PTSD stressors.  He should be asked to provide as much detail as possible and be notified that more specific details will make verification faster and more likely to be successful.

2.  Whether or not the Veteran provides additional details, all reasonable steps necessary to attempt to verify the Veteran's reported stressors should be undertaken, including obtaining ship's logs from any ship the Veteran served on in the Republic of Vietnam and querying JSRRC to confirm the details already provided by the Veteran.  

Please note that VA's duty to assist is not bound by the JSRRC's 60-day limitation for stressor verification requests.  If the Veteran cannot provide specific enough details to allow the AOJ to submit a single request to JSRRC, a reasonable number of requests should be attempted.  

3.  Following the procedures in the M21-1, Part IV, determine whether the Veteran has in-service exposure to asbestos.  When making this determination, please note the Veteran's statement of November 2006 pertaining to in-service asbestos exposure, as well as his May 2008 Notice of Disagreement and a buddy statement in support of the Veteran's contentions from January 2009.

4.  Provide the Veteran with an appropriate VA examination to determine the nature and etiology of his psychiatric disorder(s).  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should:

a) Identify the Veteran's current psychiatric diagnoses. 

b) For each diagnosis, state whether it is at least as likely as not that the diagnosis had onset during service or is otherwise related to service or an incident of service origin.

c) If PTSD is diagnosed, the examiner should state upon which stressor(s) that diagnosis is based.  

The examiner should review the December 2008 Mental Health evaluation; January 2009 letter from the Staff Psychologist at the VA Medical Center; and May 2012 VA examination report.

The examiner should report all pertinent findings and provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  All opinions expressed should be accompanied by a supporting rationale.

5.  Provide the Veteran with an appropriate VA examination to determine the nature and etiology of his lung disorder(s).  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should diagnose the Veteran's current lung disorders.  Then, for each diagnosis, please state whether it is at least as likely as not that the diagnosis: 

a)  Had onset during service or is otherwise related to service or an incident of service origin, including herbicide exposure.  (Please note that not appearing on the list of diseases presumptively connected to herbicide exposure in 38 C.F.R. § 3.309(e) does not preclude a finding that a disease was caused by herbicide exposure.)

b)  Is caused by asbestos exposure.

c)  Is aggravated by an event of service origin, including asbestos exposure.

The examiner should review and consider the July 2007 VA examination report, stating that the Veteran's disorder was more likely related to smoking than to asbestosis; September 2007 radiologist's report, showing the impression of probably COPD with scarring; and September 2007 private medical consultation with the impression of exertional dyspnea, noting a 40 year history of smoking.

6.  Then readjudicate the appeal.  If the any claim is not granted in full, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




